DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/26/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 01/26/2022, in which claims 1-2 were amended, claims 9-11, 15-20 were withdrawn, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites “a Fabry- Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference”, however, the specification does not describe the claimed subject matter as such and dopes not proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 1, claim 1 recites “a Fabry- Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference.” However, there is no written support for the claimed subject matter in the original specification. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. 10008544) in view of Jorgenson (US Pub. 20140008660).
In this rejection, claims 1, 13-14 are rejected by embodiment of Fig. 7 of Park et al. 
Regarding claims 1, 13 and 14, Park et al. discloses in Fig. 7, column 18-column 21, an image sensor, comprising: 
a substrate [110] having a first region [RGB] and a second region [I] adjacent to each other; and 
a first photoelectric conversion component [30R, 30B and 30G] disposed on the first region [RGB] of the substrate [110], wherein the first photoelectric conversion component [30R, 30B and 30G] comprises:
a first metal layer [37] formed on the substrate [110]; 
a first photoelectric conversion layer [38R] formed on the first metal layer [37]; and 
a second metal layer [39] or [34] formed on the first photoelectric conversion layer [38R];
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a first additional photoelectric conversion layer [35B] disposed on the second metal layer [39] or [34]; and 
a third metal layer [36] or [31] disposed on the first additional photoelectric conversion layer [35B];
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a second additional photoelectric conversion layer [32G] disposed on the third metal layer [36] or [31]; and 
a fourth metal layer [33] disposed on the second additional photoelectric conversion layer [32G].
Park et al. fails to explicitly disclose 
the first photoelectric conversion component being a photodiode and a color filter.
However, Park discloses the claimed structure of the first photoelectric conversion component comprising a first metal layer formed on the substrate; a first photoelectric conversion layer formed on the first metal layer; and a second metal layer formed on the first photoelectric conversion layer. Park further discloses “the red light absorption layer 38R may replace a red filter.” Thus, same as the claimed first photoelectric conversion component, the first photoelectric conversion component disclosed by Park is a photodiode and a color filter. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
Park et al. fails to explicitly disclose 
wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference;
wherein the second metal layer, the first additional photoelectric conversion layer and the third metal layer form a first additional Fabry-Perot cavity;
wherein the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer form a second additional Fabry-Perot cavity.
Park discloses the first/first additional second/second additional photoelectric conversion layer is a semiconductor and is sandwiched between thin metal layers having a thickness that can reflect a portion of the incident light. Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s photoelectric conversion layer’s material is doped semiconductor layer such as p type semiconductor layer or n type semiconductor layer same as described in the Specification. Thus, it appears each structure composed of the first metal layer, the first photoelectric conversion layer and the second metal layer; the second metal layer, the first additional photoelectric conversion layer and the third metal layer; or the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer disclosed by Park can function as a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
“The Examiner notes that the claims do not specify layer thicknesses, distances between layers or frequencies, or recite a specific Fabry-Perot device, and, therefore, determines that the claims are broad enough to encompass any Fabry-Perot cavity, even if it is sub-optimal or poorly functioning. The Examiner contends that because Park’s structure includes the same three layers described in Specification paragraph 49, it necessarily functions as a Fabry-Perot cavity as claimed; see also id. at 5 (finding that Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s structure has the same geometry described in the Specification)... The Appellant’s arguments alone are insufficient to demonstrate that Park’s structure --a light absorption layer between two metal layers-- does not necessarily form a Fabry-Perot cavity as claimed.” See Patent Board Decision 12/02/2021, pages 5-6.
For further support, Jorgenson is cited.
Jorgenson discloses in Fig. 1B, paragraph [0096], paragraph [0100]-[0104] a structure comprising a first metal layer [112], a photoelectric conversion layer/a semiconductor layer [113] and a second metal layer [114] form a Fabry-Perot cavity that functions as a color filter to filter color by selectively detecting light with a specific wavelength by optical interference.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Park to include wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity; wherein the second metal layer, the first additional photoelectric conversion layer and the third metal layer form a first additional Fabry-Perot cavity; wherein the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer form a second additional Fabry-Perot cavity. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of providing a device having integrated interference filters to select specific peak wavelengths and bandwidths and therefore address specific and diverse application areas [paragraph [0094], paragraph [0096], paragraph [0099], lines 1-4 of Jorgenson].

Regarding claim 3, Park et al. fails to disclose 
wherein the first metal layer and the second metal layer independently comprises Ag, Au, Cu, W, Al, Mo, Ti, Pt, Ir, Ni, Cr, Rh, alloys thereof, or a combination thereof.
However, Park discloses the pixel electrode 91 or the common electrode 93 can be formed of Ag, Al, or Cu. Thus, it would be obvious that the pixel electrode 37 or the common electrode 39 can be formed of Ag, Al, or Cu.
Jorgenson discloses in Fig. 1B, paragraph [0100] and paragraph [0104] wherein the first metal layer [112] and the second metal layer [114] independently comprises W, Mo, Ti, Cr.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Park et al. to include wherein the first metal layer and the second metal layer independently comprises W, Mo, Ti, Cr. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable material of the first and second metal layers of photoelectric conversion element.

Regarding claim 4, Park et al. fails to disclose wherein the first metal layer is thicker than the second metal layer. 
However, Park et al. discloses in Fig. 7 that an electrical connection is connected to the first metal layer [37]. Thus, the ordinary artisan would have been motivated to modify Park et al. to include wherein the first metal layer is thicker than the second metal layer for the purpose of providing a first metal layer having low resistivity to decrease signal delayer. 
Jorgenson discloses in paragraph [0102] and [0104] wherein the first metal layer [112] is thicker than the second metal layer [114][20nm>5nm].
Further, one of ordinary skill in the art would have recognized the finite number of predictable solutions for a thickness of the first metal layer with respect to a thickness of the second metal layer: a thickness of the first metal layer equal to/greater than/less than a thickness of the second metal layer. Absent unexpected results, it would have been obvious to try different thickness of the first metal layer with respect to a thickness of the second metal layer to yield a device having desired performance.

Regarding claim 5, Park et al. discloses in Fig. 7 wherein the first metal layer [37] and the second metal layer [39] or [34] have substantially the same thickness. In addition, Jorgenson discloses in paragraph [0104] wherein the first metal layer [112] and the second metal layer [114] have substantially the same thickness.

Regarding claim 12, Park et al. fails to explicitly disclose the image sensor further comprising: a microlens disposed on the first photoelectric conversion component. However, Park discloses in column 21, lines 4-6 that “a focusing lens (not shown) may be further formed on the common electrode 93. The focusing lens may control a direction of incident light and gather the light in one region.”
Thus, the ordinary artisan would have been motivated to modify Park et al. to include the image sensor further comprising: a microlens disposed on the first photoelectric conversion component for the purpose of control a direction of incident light and gather the light in the first region. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1, 3-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. 10008544) in view of Jorgenson (US Pub. 20140008660).
In this rejection, claims 1-8, 13-14 are rejected by embodiment of Fig. 8, column 22, lines 1-7, 41-47 of Park et al. in which discloses the image sensor including an unit pixel group of Fig. 7 and an unit pixel group of Fig. 3. 
Park discloses in Fig. 8 and column 22, lines 1-7 and 41-47 that the unit pixel groups 802 in columns 820A and 820E and/or rows 810A and 810D may be a first unit pixel group, while unit pixel groups 802 in row 810B may be a second unit pixel group. Thus, Park discloses a substrate region of the first unit pixel group and a substrate region of the second unit pixel group are adjacent to each other. Park further discloses the first unit pixel group including photoelectric devices 30G, 30B, 30R according to FIG. 7 and the second unit pixel group including photoelectric devices 50G, 50B, 50R according to FIG. 3. Thus, Fig. 8 is reproduced as follows:

    PNG
    media_image1.png
    719
    772
    media_image1.png
    Greyscale

Regarding claims 1, 13 and 14, Park et al. discloses in Fig. 7, Fig. 8 (reproduced above), column 18-column 22, an image sensor, comprising: 
a substrate [110] having a first region [region of an unit pixel group 804-1 including photoelectric devices 30G, 30B, 30R according to FIG. 7] and a second region [region of an unit pixel group 804-2 including photoelectric devices 50G, 50B, 50R according to FIG. 3] adjacent to each other [Fig. 3, Fig. 7, Fig. 8, column 22, lines 1-7, 41-47]; and 
a first photoelectric conversion component [30R, 30B and 30G] disposed on the first region [region of an unit pixel group 804-1 including photoelectric devices 30G, 30B, 30R according to FIG. 7] of the substrate [110][Fig. 8, Fig. 7, column 21, column 22, lines 1-5], wherein the first photoelectric conversion component [30R, 30B and 30G] comprises:
a first metal layer [37] formed on the substrate [110]; 
a first photoelectric conversion layer [38R] formed on the first metal layer [37]; and 
a second metal layer [39] or [34] formed on the first photoelectric conversion layer [38R];
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a first additional photoelectric conversion layer [35B] disposed on the second metal layer [39] or [34]; and 
a third metal layer [36] or [31] disposed on the first additional photoelectric conversion layer [35B];
wherein the first photoelectric conversion component [30R, 30B and 30G] further comprises: 
a second additional photoelectric conversion layer [32G] disposed on the third metal layer [36] or [31]; and 
a fourth metal layer [33] disposed on the second additional photoelectric conversion layer [32G].
Park et al. fails to explicitly disclose 
Park et al. fails to explicitly disclose 
the first photoelectric conversion component being a photodiode and a color filter.
However, Park discloses the claimed structure of the first photoelectric conversion component comprising a first metal layer formed on the substrate; a first photoelectric conversion layer formed on the first metal layer; and a second metal layer formed on the first photoelectric conversion layer. Park discloses “the red light absorption layer 38R may replace a red filter.” Thus, same as the claimed first photoelectric conversion component, the first photoelectric conversion component disclosed by Park is a photodiode and a color filter. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
Park et al. fails to explicitly disclose 
wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference;
wherein the second metal layer, the first additional photoelectric conversion layer and the third metal layer form a first additional Fabry-Perot cavity;
wherein the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer form a second additional Fabry-Perot cavity.
Park discloses the first/first additional second/second additional photoelectric conversion layer is a semiconductor and is sandwiched between thin metal layers having a thickness that can reflect a portion of the incident light. Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s photoelectric conversion layer’s material is doped semiconductor layer such as p type semiconductor layer or n type semiconductor layer same as described in the Specification. Thus, it appears each structure composed of the first metal layer, the first photoelectric conversion layer and the second metal layer; the second metal layer, the first additional photoelectric conversion layer and the third metal layer; or the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer disclosed by Park can function as a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
“The Examiner notes that the claims do not specify layer thicknesses, distances between layers or frequencies, or recite a specific Fabry-Perot device, and, therefore, determines that the claims are broad enough to encompass any Fabry-Perot cavity, even if it is sub-optimal or poorly functioning. The Examiner contends that because Park’s structure includes the same three layers described in Specification paragraph 49, it necessarily functions as a Fabry-Perot cavity as claimed; see also id. at 5 (finding that Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s structure has the same geometry described in the Specification)... The Appellant’s arguments alone are insufficient to demonstrate that Park’s structure --a light absorption layer between two metal layers-- does not necessarily form a Fabry-Perot cavity as claimed.” See Patent Board Decision 12/02/2021, pages 5-6.
For further support, Jorgenson is cited.
Jorgenson discloses in Fig. 1B, paragraph [0096], paragraph [0100]-[0104] a structure comprising a first metal layer [112], a photoelectric conversion layer/a semiconductor layer [113] and a second metal layer [114] form a Fabry-Perot cavity that functions as a color filter to filter color by selectively detecting light with a specific wavelength by optical interference.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Park to include wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity; wherein the second metal layer, the first additional photoelectric conversion layer and the third metal layer form a first additional Fabry-Perot cavity; wherein the third metal layer, the second additional photoelectric conversion layer and the fourth metal layer form a second additional Fabry-Perot cavity. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of providing a device having integrated interference filters to select specific peak wavelengths and bandwidths and therefore address specific and diverse application areas [paragraph [0094], paragraph [0096], paragraph [0099], lines 1-4 of Jorgenson].

Regarding claims 3-5 and 12, claims 3-5 and 12 are rejected as addressed in section 3 above.
Regarding claims 6-8, Park et al. discloses in Fig. 3, Fig. 7, Fig. 8 (reproduced above), column 5, column 6, column 13, lines 55, column 19, lines 26, column 20, line 28, column 21 and column 22 the image sensor further comprising: 
a second photoelectric conversion component [50R, 50G or 50B] disposed in the second region [region of an unit pixel group 804-2 including photoelectric devices 50G, 50B, 50R according to FIG. 3] of the substrate [110], wherein the second photoelectric conversion component [50R, 50G or 50B] is embedded in the substrate [110][Fig. 3, Fig. 8, column 5, column 21, column 22, lines 1-7, 41-47]; 
a high k dielectric layer [60] disposed on the second photoelectric conversion component [50R, 50G or 50B][Silicon nitride is a high k dielectric layer that have "k" values higher than k values of silicon oxide and have “k” values higher than 3.9]; and 
a transparent layer [80] disposed on the high k dielectric layer [60];
wherein the second photoelectric conversion component [50R, 50G or 50B] is spaced apart from the first metal layer [37] of the first photoelectric conversion component [30R, 30B, 30G][Park et al. discloses the first [30R, 30B, 30G] and second [50R, 50G or 50B] photoelectric conversion components are formed in different pixel unit groups in Fig. 8]; and 
wherein the transparent layer [80] extends over the first photoelectric conversion component [30R, 30B, 30G].
As indicated above, Park et al. further discloses the dielectric layer [60] comprises a SiN layer which is a high k dielectric layer. Further, it would be obvious to select any high k dielectric material based on their suitability for use as the dielectric material in the device of Park et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. 10008544) in view of Jorgenson (US Pub. 20140008660).
In this rejection, claims 1-8 and 12 are rejected by embodiment of Fig. 5, column 11-15, column 16, lines 1-22 of Park
Regarding claim 1, Park et al. discloses in Fig. 5, an image sensor, comprising: 
a substrate [110] having a first region [B] and a second region [R] adjacent to each other; and 
a first photoelectric conversion component [30G] disposed on the first region [B] of the substrate [110], wherein the first photoelectric conversion component [30G] comprises:
a first metal layer [31] formed on the substrate [110]; 
a first photoelectric conversion layer [32G] formed on the first metal layer [31]; and 
a second metal layer [33] formed on the first photoelectric conversion layer [32G].
Park et al. fails to explicitly disclose 
the first photoelectric conversion component being a photodiode and a color filter.
However, Park discloses the claimed structure of the first photoelectric conversion component comprising a first metal layer formed on the substrate; a first photoelectric conversion layer formed on the first metal layer; and a second metal layer formed on the first photoelectric conversion layer. Park discloses “the red light absorption layer 38R may replace a red filter.” Thus, same as the claimed first photoelectric conversion component, the first photoelectric conversion component disclosed by Park is a photodiode and a color filter. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
Park et al. fails to explicitly disclose 
wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference.
However, Park discloses the first photoelectric conversion layer is a semiconductor and is sandwiched between thin metal layers having a thickness that can reflect a portion of the incident light. Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s photoelectric conversion layer’s material is doped semiconductor layer such as p type semiconductor layer or n type semiconductor layer same as described in the Specification. Thus, it appears each structure composed of the first metal layer, the first photoelectric conversion layer and the second metal layer disclosed by Park can function as a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
“The Examiner notes that the claims do not specify layer thicknesses, distances between layers or frequencies, or recite a specific Fabry-Perot device, and, therefore, determines that the claims are broad enough to encompass any Fabry-Perot cavity, even if it is sub-optimal or poorly functioning. The Examiner contends that because Park’s structure includes the same three layers described in Specification paragraph 49, it necessarily functions as a Fabry-Perot cavity as claimed; see also id. at 5 (finding that Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s structure has the same geometry described in the Specification)... The Appellant’s arguments alone are insufficient to demonstrate that Park’s structure --a light absorption layer between two metal layers-- does not necessarily form a Fabry-Perot cavity as claimed.” See Patent Board Decision 12/02/2021, pages 5-6.
For further providing support evidence, Jorgenson is cited.
Jorgenson discloses in Fig. 1B, paragraph [0096], paragraph [0100]-[0104] a structure comprising a first metal layer [112], a photoelectric conversion layer/a semiconductor layer [113] and a second metal layer [114] form a Fabry-Perot cavity.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jorgenson into the method of Park to include wherein the first metal layer, the first photoelectric conversion layer and the second metal layer form a Fabry-Perot cavity. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of providing a device having integrated interference filters to select specific peak wavelengths and bandwidths and therefore address specific and diverse application areas [paragraph [0094], paragraph [0096], paragraph [0099], lines 1-4 of Jorgenson]. 

Regarding claims 3-5 and 12, claims 3-5 and 12 are rejected as addressed in section 3 above.
Regarding claims 6-8, Park et al. discloses in Fig. 5 the image sensor further comprising: 
a second photoelectric conversion component [50R] disposed in the second region [R] of the substrate [110], wherein the second photoelectric conversion component [50R] is embedded in the substrate [110]; 
a high k dielectric layer [60] disposed on the second photoelectric conversion component [50R][Silicon nitride is a high k dielectric layer that have "k" values higher than k values of silicon oxide and have “k” values higher than 3.9]; and 
a transparent layer [80] disposed on the high k dielectric layer [60];
wherein the second photoelectric conversion component [50R] is spaced apart from the first metal layer [31] of the first photoelectric conversion component [30G]; and 
wherein the transparent layer [80] extends over the first photoelectric conversion component [30G].
As indicated above, Park et al. further discloses the dielectric layer [60] comprises a SiN layer which is a high k dielectric layer. Further, it would be obvious to select any high k dielectric material based on their suitability for use as the dielectric material in the device of Park et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. 10008544) in view of Jorgenson (US Pub. 20140008660) as applied to claim 1 above and further in view of Hosokawa et al. (US Pub. 20190165192).
Regarding claim 2, Park et al. fails to disclose 
wherein the first photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, HgS, HgSe, HgTe, BN, BP, BAs, BSb, AlN, AlP, AlAs, AlSb, GaN, GaP, GaAs, GaSb, inAs, inN, inP, inSb, or a combination thereof.
Hosokawa et al. discloses in paragraph [0001], [0002], [0009], [0018], [0040], [0078]-[0091]
wherein a photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being CdS, CdSe, CdTe.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hosokawa et al. into the method of Park et al. to include wherein the first photoelectric conversion layer comprises a quantum film including an organic layer blended with quantum dots or an inorganic layer blended with quantum dots, a material of the quantum dots being CdS, CdSe, CdTe. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing suitable materials and suitable method for forming photoelectric conversion layer to obtain a photoelectric conversion element having improved durability and having photoelectric conversion function in a wide wavelength region [paragraph [0009] and [0011] of Hosokawa et al.].    

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 12-14 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additional, Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
As stated above, Park discloses the claimed structure of the first photoelectric conversion component comprising a first metal layer formed on the substrate; a first photoelectric conversion layer formed on the first metal layer; and a second metal layer formed on the first photoelectric conversion layer. Park discloses “the red light absorption layer 38R may replace a red filter.” Park’s photoelectric conversion layer’s thickness is in the range described in the Specification, and Park’s photoelectric conversion layer’s material is doped semiconductor layer such as p type semiconductor layer or n type semiconductor layer same as described in the Specification. Thus, same as the claimed first photoelectric conversion component, the first photoelectric conversion component disclosed by Park is a photodiode and a color filter and can function as a Fabry-Perot cavity that functions as the color filter to filter color by selectively detecting light with a specific wavelength by optical interference. MPEP 2112.01 (I) “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” 
[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
The Applicant’s arguments alone are insufficient to demonstrate that Park’s structure --a light absorption layer between two metal layers-- does not necessarily form a Fabry-Perot cavity as claimed and is not necessarily a photodiode and a color filter as claimed. See Patent Board Decision 12/02/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822